Citation Nr: 0104110	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to December 
1980.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey which 
determined that new and material evidence had not been 
presented sufficient to reopen a claim for service connection 
for a psychiatric disorder.  The veteran appealed this 
determination.  A hearing was scheduled before a member of 
the Board at the RO (i.e. a Travel Board hearing), but the 
veteran failed to report for such hearing.  


REMAND

The veteran has filed an application to reopen a previously 
denied claim for service connection for a psychiatric 
disorder.  He contends that he has a psychiatric disorder 
which was incurred in or aggravated by his military service. 

The veteran's claim for service connection for a psychiatric 
disorder was denied previously by the Board in an April 1983 
decision, and an application to reopen the claim was denied 
in an RO decision in April 1992.  A final decision  may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (the Act) which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  This has not 
been accomplished.  As such, the Board finds that a REMAND is 
necessary to inform the veteran of such necessary 
information. 

The Board notes that there are no pre-service medical records 
in the claims file.  During service, the veteran was 
diagnosed with a personality disorder, and since service he 
has been treated for paranoid schizophrenia.  Some of the 
post-service medical records and the veteran's own statements 
reflect that he was treated for a psychiatric disorder prior 
to service, in about 1978 or 1979, apparently at "Montclair 
Guidance Clinic".  The Board finds that the RO should 
attempt to obtain any pre-service medical records reflecting 
treatment for a psychiatric disorder.

Moreover, a March 1993 letter from the Social Security 
Administration (SSA) indicates that the veteran receives SSA 
benefits.  In order for VA to properly assist the veteran, 
all SSA disability decisions and related medical records 
should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  Also, if deemed warranted, 
any other necessary development should be conducted.

The veteran is advised that he must submit new and material 
evidence in order to reopen his claim for service connection 
for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 
Hodge, supra.  The Act provides that nothing in 38 U.S.C.A. 
§ 5103A shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The veteran should be advised of what 
evidence is needed to substantiate his 
claim, what evidence the VA will obtain 
and what evidence he has to submit. 

3.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all medical 
providers who examined or treated him for 
a psychiatric disorder or personality 
disorder prior to service.  The RO should 
directly contact all identified medical 
providers (including Montclair Guidance 
Clinic) and attempt to obtain copies of 
all relevant medical records that are not 
already on file. 

4.  The RO should contact the SSA and 
attempt to obtain a copy of the decision 
which awarded SSA benefits to the 
veteran, as well as copies of the medical 
and other records relied upon in making 
such decision.

5.  After ensuring that the foregoing 
development has been completed, the RO 
should review the application  (including 
all additional evidence) to reopen a 
claim for service connection for a 
psychiatric disorder.  If warranted, 
additional development should be 
accomplished.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 





directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


